
	

114 HRES 643 IH: Honoring women who have served, and who are currently serving, as members of the Armed Forces and recognizing the recently expanded service opportunities available to female members of the Armed Forces.
U.S. House of Representatives
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 643
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2016
			Ms. Loretta Sanchez of California submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring women who have served, and who are currently serving, as members of the Armed Forces and
			 recognizing the recently expanded service opportunities available to
			 female members of the Armed Forces.
	
	
 Whereas 201,719 women currently serve on active duty and 156,415 in the National Guard and the reserves as members of the United States Armed Forces;
 Whereas 164 female members of the Armed Forces have been killed and 1,021 female members of the Armed Forces have been wounded while serving the United States in Operation Iraqi Freedom, Operation Enduring Freedom, Operation Freedom’s Sentinel, and Operation New Dawn;
 Whereas 60 female members of the Armed Forces currently serve with the rank of general or flag officer;
 Whereas female members of the Armed Forces have served in sensitive operations alongside Special Operations Forces as part of Cultural Support Teams;
 Whereas, in 2015, Captain Kristen Griest, First Lieutenant Shaye Haver, and Major Lisa Jaster became the first women to graduate from Army Ranger School; and
 Whereas, on December 3, 2016, Secretary of Defense Ashton Carter officially announced that all military occupations and positions are to be open to female members of the Armed Forces: Now, therefore, be it
	
 That the House of Representatives— (1)honors women who have served, and who are currently serving, as members of the Armed Forces;
 (2)commends female members of the Armed Forces who have sacrificed their lives in defense of the United States;
 (3)recognizes that female members of the Armed Forces are an integral and invaluable part of the Armed Forces;
 (4)urges the Secretary of Defense to ensure that female members of the Armed Forces receive adequate, well-fitted equipment in order to ensure optimal safety and protection;
 (5)urges the Secretary of Defense to ensure that female members of the Armed Forces have access to adequate health services that fully address their specific medical needs;
 (6)encourages the Secretary of Defense to develop new initiatives focused on recruiting and retaining more women in the officer corps; and
 (7)recognizes that the United States must continue to encourage and support female members of the Armed Forces as they fight for and defend the United States.
			
